PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Iraneta et al.
Application No. 15/536,506
Filed: June 15, 2017
For: DEVICE FOR SOLID PHASE EXTRACTION AND METHOD FOR USE THEREOF
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed August 20, 2021, to revive the above named application.
 
The petition under 37 CFR 1.137(a) to revive the application is GRANTED.
 
The present petition filed satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required inventor’s oath or declaration for each named inventor Pamela C. Iraneta, Xin Zhang, and Frank John Marszalkowski, Jr. on August 20, 2021; (2) the petition fee set forth in 37 CFR 1.17(m) of $2100; and (3) a proper statement of unintentional delay. Accordingly, the petition under 37 CFR 1.137(a) to revive the application is granted.

The Office notes that a Notice of Allowance and Fee(s) Due mailed on May 20, 2021, and in response the issue fee was timely filed on August 20, 2021.  The application is being retained in the Office of Data Management for further processing into a patent.
 
Telephone inquiries concerning this decision may be directed to Schene Gray Paralegal Specialist at (571) 272-2581.




/JOANNE L BURKE/Lead Paralegal Specialist, OPET